FILED
                                                                  United States Court of Appeals
                                            PUBLISH                       Tenth Circuit

                         UNITED STATES COURT OF APPEALS                  August 14, 2020

                                                                       Christopher M. Wolpert
                                FOR THE TENTH CIRCUIT                      Clerk of Court
                            _________________________________

    LYNDA HICKEY,

          Plaintiff - Appellant,

    v.                                                        No. 19-1317

    MEGAN J. BRENNAN, Postmaster
    General, United Sates Postal Service,

          Defendant - Appellee.
                         _________________________________

                        Appeal from the United States District Court
                                for the District of Colorado
                             (D.C. No. 1:19-CV-00413-MEH)
                          _________________________________

Submitted on the briefs: *

Robert M. Liechty of Robert M. Liechty PC, Denver, Colorado, for Plaintiff-Appellant.

Jason R. Dunn, United States Attorney, and Marissa R. Miller, Assistant United States
Attorney, Denver, Colorado, for Defendant-Appellee.

                            _________________________________

Before BRISCOE, EBEL, and LUCERO, Circuit Judges.
                   _________________________________

EBEL, Circuit Judge.
                            _________________________________


*
    This case was ordered submitted on the briefs on March 23, 2020.
      Plaintiff Lynda Hickey, a former employee of the United States Postal Service

(“USPS”), filed a discrimination complaint against Defendant Megan Brennan, the

Postmaster General of the USPS, in her official capacity. Defendant filed a motion

for summary judgment on the basis that Hickey had not properly exhausted her

administrative remedies because she did not contact an Equal Employment Office

(“EEO”) counselor within forty-five days after her employment was terminated. The

magistrate judge, exercising full jurisdiction with the consent of both parties, see 28

U.S.C. § 636(c)(1), granted Defendant’s motion for summary judgment. For the

reasons set forth below, we AFFIRM.

                               I.     BACKGROUND

      Hickey was employed as a letter carrier for the USPS. On September 30,

2017, she pushed one of her co-workers while they were both on the workroom floor.

On October 20, 2017, the USPS issued Hickey a notice of removal from employment

for “[u]nacceptable [c]onduct.” Aplt. App. at 6. Six days later, on October 26, 2017,

Hickey filed a grievance to challenge her removal pursuant to the procedures set

forth in a collective bargaining agreement between the USPS and her union, the

National Association of Letter Carriers. In her grievance, she alleged that the

USPS’s decision to terminate her employment was due to her supervisors’

discriminatory animus and the agency’s related failure to accommodate her disability

of deafness. Hickey’s removal became effective on December 5, 2017. The USPS

and the union were not able to reach a resolution on the grievance, and it was

                                           2
submitted to an arbitrator on December 20, 2017. On May 3, 2018, the arbitrator

denied the grievance, finding that the USPS had just cause for her removal.

      On March 29, 2018, Hickey contacted an EEO counselor. A few months after

that, she filed a formal EEO complaint of discrimination, which was dismissed by the

agency on the ground that Hickey’s arguments amounted to an inappropriate

collateral attack on the union grievance procedure. Hickey appealed the final agency

decision to the Equal Employment Opportunity Commission (“EEOC”), which

upheld the agency’s decision on November 23, 2018.

      On February 14, 2019, Hickey initiated this federal action by filing a

complaint alleging discrimination under the Rehabilitation Act, 29 U.S.C. § 794. The

parties consented to having a magistrate judge exercise full jurisdiction over all

matters in the case pursuant to 28 U.S.C. § 636(c)(1).

      Defendant sought summary judgment based on Hickey’s failure properly to

exhaust her administrative remedies before the EEO, as she had failed to contact an

EEO counselor within forty-five days of the adverse personnel action as required by

29 C.F.R. § 1614.105(a). In response, Hickey did not dispute that her contact with

the EEO counselor was untimely, but she argued that Defendant should nonetheless

be estopped from raising exhaustion as a defense because the EEO counselor failed to

give her necessary advisements regarding the EEO process. Specifically, she argued

that the EEO counselor should have informed her that (1) she could not pursue both

an EEO complaint and a union grievance and, (2) because she had already begun the

                                           3
union grievance procedure, the proper course of action was to wait for the grievance

to be resolved and then, if denied, appeal the denial of her grievance directly to the

EEOC. The magistrate judge concluded that Hickey’s argument was premised on a

misreading of the pertinent regulations. He accordingly granted Defendant’s motion

for summary judgment based on Hickey’s failure to timely exhaust her administrative

remedies.

       In her opening appellate brief, Hickey raised the same arguments she had

relied on below. However, her reply brief concedes that postal employees are in fact

permitted to pursue both an EEO complaint and a union grievance simultaneously.

Nevertheless, she maintains that Defendant is still estopped from raising an

exhaustion defense based on the EEO counselor’s failure to give necessary

advisements. She now contends the EEO counselor should have advised her both

that (1) she could appeal the denial of her union grievance directly to the EEOC and,

(2) although her EEO complaint was untimely because it should have been pursued

simultaneously with the union grievance, she might be entitled to an extension of the

time limit.

      We affirm the magistrate judge’s ruling because the arguments Hickey raises

in her reply brief, even assuming they have not been waived or forfeited, are no more

persuasive than the arguments in her opening brief. The pertinent regulations

establish that she could not have appealed the denial of her union grievance to the

EEOC, and thus the EEO counselor had no obligation to recommend this ineffective

                                           4
course of action to her. As for the issue of timeliness, the record reflects that the

EEO counselor in fact told Hickey that there might be a problem with the timeliness

of her EEO complaint. Moreover, Hickey does not argue, nor does the record

indicate, that there was any valid reason why the agency should have granted an

extension of time to excuse her untimely contact with the EEO counselor. Hickey’s

failure properly to exhaust her administrative remedies through timely contact with

the EEO counselor thus warrants the entry of summary judgment in favor of

Defendant.

                                 II.    DISCUSSION

      “We review the district court’s grant of summary judgment de novo, applying

the same standards that the district court should have applied.” Tesone v. Empire

Mktg. Strategies, 942 F.3d 979, 994 (10th Cir. 2019) (internal quotation marks and

brackets omitted). “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      “Federal employees alleging discrimination or retaliation prohibited by Title

VII or the Rehabilitation Act must comply with specific administrative complaint

procedures in order to exhaust their administrative remedies.” Showalter v.

Weinstein, 233 F. App’x 803, 804 (10th Cir. 2007). These procedures are set forth in

Part 1614 of Chapter 29 of the Code of Federal Regulations. See id. Among other

requirements, “[b]efore a federal civil servant can sue h[er] employer for

                                            5
[discrimination or retaliation], [s]he must . . . ‘initiate contact’ with an Equal

Employment Opportunity counselor at h[er] agency ‘within 45 days of the date of the

matter alleged to be discriminatory.’” Green v. Brennan, 136 S. Ct. 1769, 1774

(2016) (quoting 29 CFR § 1614.105(a)(1)). This regulatory exhaustion requirement

is not a jurisdictional prerequisite for suit but is a claims-processing rule that the

employer may raise as an affirmative defense. See Lincoln v. BNSF Ry. Co., 900
F.3d 1166, 1185 (10th Cir. 2018) (“[A] plaintiff’s failure to file an EEOC charge

regarding a discrete employment incident merely permits the employer to raise an

affirmative defense of failure to exhaust but does not bar a federal court from

assuming jurisdiction over a claim.”); Cirocco v. McMahon, 768 F. App’x 854, 857

& n.2 (10th Cir. 2019) (clarifying that this principle applies to federal employers as

well as private employers); see also Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1851

(2019) (“Title VII’s charge-filing requirement is a processing rule, albeit a mandatory

one, not a jurisdictional prescription delineating the adjudicatory authority of

courts.”). It is accordingly subject to the same waiver and estoppel principles that

govern other affirmative defenses. Lincoln, 900 F.3d at 1186 n.11. Because it is a

mandatory rule, however, the court must enforce this exhaustion requirement if the

employer properly raises it. See Davis, 139 S. Ct. at 1849–51. “[E]quitable

doctrines such as tolling or estoppel . . . are to be applied sparingly,” Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002), because the “[p]rocedural

requirements established by Congress for gaining access to the federal courts are not

                                             6
to be disregarded by courts out of a vague sympathy for particular litigants,” Baldwin

Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984) (per curiam).

      Section 301 of 29 C.F.R. § 1614 describes how EEO complaints are processed

for three categories of federal employees. First, employees who are both covered by

a collective bargaining agreement and employed by executive agencies subject to 5

U.S.C. § 7121(d) 1—which notably does not apply to the USPS, see Burke v. U.S.

Postal Serv., 888 F.2d 833, 834 (Fed. Cir. 1989)—must elect either to proceed with

an EEO complaint or to engage in the union grievance process. 29 C.F.R. §

1614.301(a); see also 5 U.S.C. § 7121(d). If they choose to proceed with the union

grievance process, then they may not proceed with the full EEO process, but they do

have the right to appeal the results of the union grievance process to the EEOC if

their claims involve a complaint of discrimination. 29 C.F.R. § 1614.301(a); see also

5 U.S.C. § 7121(d). Second, federal employees who are not covered by a collective

bargaining agreement should simply proceed with an EEO complaint under Part 16.

29 C.F.R. § 1614.301(b). Finally, a federal employee who is covered by a collective




1
 Section 7121(d) sets forth the procedures by which “[a]n aggrieved employee” may
seek a remedy for “a prohibited personnel practice.” 5 U.S.C. § 7121(d). The
definition of “employee” that governs this section limits its reach, as “employee” is
defined to refer only to “agency” employees who do not fall into one of several
enumerated exceptions. 5 U.S.C. § 7103(a)(2). The parties do not dispute that USPS
employees are not covered by this definition because the USPS is not an “agency.”
See Burke v. U.S. Postal Serv., 888 F.2d 833, 834 (Fed. Cir. 1989) (holding that the
USPS is “an independent establishment of the executive branch” rather than an
“agency”).
                                          7
bargaining agreement and whose federal employer is not subject to 5 U.S.C.

§ 7121(d)—including postal employees like Hickey—may proceed with an EEO

complaint under Part 16 regardless of whether or not a union grievance is also in

process, except that the agency may hold certain time limits in abeyance while a

grievance is being processed. 29 C.F.R. § 1614.301(c).

      As Hickey concedes in her reply brief, her complaint fell under the third

subsection of this regulation, and thus she could (and should) have proceeded with

her EEO complaint under Part 16 during the same timeframe that she was pursuing

the union grievance process. Cf. Debbi V. v. Brennan, EEOC Doc. 2019002403,

2019 WL 3335297, at *2 (July 2, 2019) (“Unlike many other federal agencies, the

Postal Service is not subject to 5 U.S.C. § 7121(d), so its employees are not obligated

to make an election between pursuing their claim through the negotiated grievance

process or the EEO complaint process. Therefore, Complainant was entitled to

challenge the [letter of warning] under both the grievance process and the EEO

complaint process.” (citation omitted)); Cliff C. v. Brennan, EEOC Doc.

0220150005, 2016 WL 2956784, at *1 (May 13, 2016) (“The United States Postal

Service is one of the federal agencies not covered by 5 U.S.C. § 7121(d)[, and] its

employees are not required to choose between the grievance or EEO process when

raising discrimination claims.”).

      To pursue an EEO complaint under Part 16, “[a]n aggrieved person must

initiate contact with a Counselor within 45 days of the date of the matter alleged to

                                           8
be discriminatory or, in the case of personnel action, within 45 days of the effective

date of the action.” 29 C.F.R. § 1614.105(a)(1). It is undisputed that Hickey did not

meet this deadline. 2 Nevertheless, Hickey argues that her untimeliness should be

excused and/or that the government should be estopped from raising it as an

affirmative defense because the EEO counselor failed properly to advise her

regarding her “rights and responsibilities” as required by 29 C.F.R. § 1614.105(b)(1).

For support, Hickey cites to a case in which we held that evidence of misleading

information allegedly given to a former postal employee, if credited, would equitably

toll his time limit and estop the USPS from asserting untimeliness as a defense.

Richardson v. Frank, 975 F.2d 1433, 1434–35, 1437 (10th Cir. 1991).

      However, Richardson is clearly distinguishable from this case. In Richardson,

the employee’s evidence showed that he did not make timely contact with an EEO

counselor because he had been misled by the USPS to believe that he had no right to

avail himself of the EEO process; thus, the government could be equitably estopped

from asserting untimeliness as a defense because it was the government’s conduct

that allegedly caused the untimeliness in the first place. Hickey presents no

comparable evidence or argument here. She does not argue that her untimely contact

with the EEO was caused by misleading information; rather, she argues that she

received misleading information from the EEO counselor only at their March 29,


2
 Ms. Hickey was dismissed on December 5, 2017, and her initial contact with the
EEO counselor was March 29, 2018.
                                           9
2018 contact, at which point Hickey had already missed her deadline to initiate an

EEOC claim by contacting an EEO counselor. Moreover, as explained in further

detail below, Hickey has not even shown that the information given to her by the

EEO counselor was incorrect or otherwise prejudiced her ability to pursue her claims

of discrimination. Thus, Hickey has not satisfied one of the “basic elements . . .

necessary to obtain equitable estoppel against the government”: She has not shown

that she “‘rel[ied] on the [government]’s conduct to h[er] injury.’” Barnes v. United

States, 776 F.3d 1134, 1149 (10th Cir. 2015) (quoting Tsosie v. United States, 452
F.3d 1161, 1166 (10th Cir. 2006)).

      Hickey initially argued to us that the EEO counselor erroneously failed to

advise her that she could appeal the result of the union grievance process to the

EEOC. However, Hickey now acknowledges that this argument runs squarely

counter to a regulation which provides that employees of agencies not governed by 5

U.S.C. § 7121(d), such as the USPS, may not appeal the results of a union grievance

proceeding to the EEOC. Specifically, in its description of the various types of

appeals that various parties may file with the EEOC, Section 401 provides:

      A grievant may appeal the final decision of the agency[ or] the arbitrator . .
      . on the grievance when an issue of employment discrimination was raised
      in a negotiated grievance procedure that permits such issues to be raised. A
      grievant may not appeal under this part, however, . . . if 5 U.S.C. 7121(d) is
      inapplicable to the involved agency.




                                           10
29 C.F.R. § 1614.401(d). 3 While the plain language of this regulation thus prohibits

Hickey from appealing the result of her union grievance process to the EEOC,

Hickey argues that this regulation has been superseded by Section 301(c), which

provides:

      When a person is employed by an agency not subject to 5 U.S.C[.] [§]
      7121(d) and is covered by a negotiated grievance procedure, allegations of
      discrimination shall be processed as complaints under this part, except that
      the time limits for processing the complaint contained in § 1614.106 and
      for appeal to the Commission contained in § 1614.402 [(setting forth time
      limits for the various types of appeals described in Section 401)] may be
      held in abeyance during processing of a grievance covering the same matter
      as the complaint if the agency notifies the complainant in writing that the
      complaint will be held in abeyance pursuant to this section.
29 C.F.R. § 1614.301(c). According to Hickey, because one of the types of appeals

that generally can be filed with the EEOC under Section 401 is an appeal from a

union grievance decision, then Section 301(c)’s permission for the agency to hold

EEOC appeals in abeyance must necessarily mean that postal employees can appeal

the denial of a union grievance to the EEOC, notwithstanding the plain language of

Section 401(d).

      We find this argument unpersuasive. Section 401(d) provides much more

specific guidance than Section 301(c) on the question of whether USPS employees

may appeal the denial of a union grievance to the EEOC. Indeed, Section 401(d)

both directly and specifically answers this question, while Section 301(c) touches this



3
 See 29 C.F.R. § 1614.301(a) and 5 U.S.C. § 7121(d) (excluding the USPS from
§ 7121(d)). See also Burke v. U.S. Postal Serv., 888 F.2d at 834.
                                          11
question, at best, only indirectly and generally. Hickey’s argument thus runs

contrary to the “well established canon of statutory [and regulatory] interpretation . . .

‘that the specific governs the general.’” RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 566 U.S. 639, 645 (2012) (quoting Morales v. Trans World

Airlines, Inc., 504 U.S. 374, 384 (1992)).

       Furthermore, we reiterate that there are several types of appeals that can be

filed with the EEOC, including appeals from a final agency action on an EEO

complaint. See 29 C.F.R. § 1614.401. Thus, enforcing the plain language of Section

401(d) does not render Section 301(c) a nullity, as Section 301(c) will still come into

play when, for instance, a USPS employee pursuing both an EEO complaint and a

union grievance files an appeal from the agency’s decision on the EEO complaint

while the union grievance process is still ongoing. On the other hand, Hickey asks us

completely to nullify a significant portion of Section 401(d) on the basis that it has

been superseded by a more general provision regarding the time limits for EEOC

appeals. Hickey’s argument thus further runs contrary to the “basic tenet of statutory

construction, equally applicable to regulatory construction, that a statute ‘should be

construed so that effect is given to all its provisions, so that no part will be

inoperative or superfluous, void or insignificant, and so that one section will not

destroy another unless the provision is the result of obvious mistake or error.’”

Silverman v. Eastrich Multiple Inv’r Fund, LP, 51 F.3d 28, 31 (3d Cir. 1995)




                                             12
(quoting 2A Norman J. Singer, Sutherland, Statutes and Statutory Construction, §

46.06, at 119–20 (5th ed. 1992)).

      Hickey’s argument appears to be premised on a policy disagreement with

Section 401(d)’s restriction on the categories of federal employees who may appeal

union grievance decisions to the EEOC. However, this argument fails to recognize

not only the plain language of the regulation, but also the legitimate reasons why

Section 401(d) may distinguish between individuals who are employed by agencies

governed by 5 U.S.C. § 7121 and those who are not. Employees of agencies

governed by 5 U.S.C. § 7121 must elect between pursuing a union grievance or filing

an EEO complaint, and, when such employees elect to pursue a union grievance,

Section 401(d) preserves some measure of EEOC review over their discrimination

claims by giving the EEOC authority to review the result of the union grievance

proceeding. But for postal employees like Hickey, their ability to pursue both

remedies at once means that they are able to obtain EEOC review simply by

following the EEO process, regardless of whether or not they are also pursuing a

union grievance. Accordingly, Section 401(d) reasonably forecloses duplicative

EEOC review of appeals from the parallel grievance track for such employees. 4



4
 We note that a final arbitration decision in the union grievance process for postal
employees is not completely unreviewable, despite the prohibition on EEOC appeals
contained in Section 401(d). A postal employee seeking to challenge the result of a
union grievance proceeding may file a federal lawsuit claiming breach of the
collective bargaining agreement and duty of fair representation under 39 U.S.C. §
1208(b). However, it is undisputed that Hickey did not bring any such claim in this
                                           13
      Hickey therefore has not shown that the EEO counselor misleadingly failed to

advise her of a legal right to appeal the arbitration decision directly to the EEO; no

such right existed. We accordingly reject her argument that the government is

equitably estopped from asserting an exhaustion defense based on the EEO

counselor’s failure to inform her of this supposed right.

      Hickey further argues in her reply brief that the government is equitably

estopped from raising exhaustion as a defense because the EEO counselor failed to

advise her of her legal right to pursue an EEO action at the same time she pursued the

grievance. As an initial matter, it is unclear that the EEO counselor was required to

give any such advisement, especially where Hickey did not contact the EEO

counselor until after she had already initiated the union grievance process and after

her forty-five-day time limit for contacting the EEO had expired, thereby precluding

an EEOC claim. Hickey relies on EEO Management Directive 110, 5 but this

directive only provides that an EEO counselor must advise claimants of the possible

applicability of the election-of-remedies provisions of 5 U.S.C. § 7121(d) and then




case but instead alleged a stand-alone claim of discrimination under the
Rehabilitation Act. Moreover, even if Hickey were seeking to pursue a § 1208(b)
claim in this case, it would be subject to dismissal as time-barred because Hickey did
not file this action within six months after the union arbitration decision was issued.
See Guice v. Postmaster Gen., 718 F. App’x 792, 796 (11th Cir. 2017).
5
 U.S. Equal Emp. Opportunity Comm’n, EEO MD-110, Equal Employment
Opportunity Management Directive for 29 C.F.R. Part 1614, EEO Management
Directive 110 (2015), 2015 WL 4885934.
                                           14
explains that allegations of discrimination brought by employees to whom § 7121(d)

is inapplicable, such as postal employees, are to be processed as EEO complaints

regardless of any pending union grievance. This directive does not clearly require

EEO counselors to advise postal employees of their right to proceed with an EEO

complaint at the same time as a union grievance.

      Moreover, even assuming for purposes of appeal that it might generally be

appropriate or required for an EEO counselor to advise postal employees of their

right to pursue both processes simultaneously, we are not persuaded that the EEO

counselor’s failure to give such an advisement in this case prejudiced Hickey’s rights

or otherwise caused her an injury warranting equitable estoppel. See Barnes, 776
F.3d at 1149. Hickey raises only one reason why she believes this advisement was

necessary under the circumstances of this case: According to Hickey, the EEO

counselor needed to advise her of her right to pursue both remedies at once so that

she would be on notice of the potential untimeliness of her EEO contact and could

request the agency to affirmatively decide whether it should waive her untimeliness.

However, the EEO counselor’s report, the validity of which Hickey does not dispute,

indicates that the counselor in fact warned Hickey in their initial meeting of the

potential timeliness problem and told her that she needed to present a written

statement of the reasons for her untimeliness if she was challenging a decision made

more than forty-five days prior to her EEO contact. The record does not reflect that

Hickey gave the agency such a statement or otherwise attempted to demonstrate that

                                           15
she was entitled to an extension of the time limit under 29 C.F.R. § 1614.105(a)(2).

To the contrary, the EEO counselor’s report indicates that she argued simply that her

EEO contact was timely because the forty-five-day limit was not triggered by her

termination but was instead triggered by events occurring within the grievance

process—an argument that Hickey has not pursued in this federal litigation. Thus,

Hickey’s failure to provide the EEO counselor with the reasons for her untimeliness

cannot be attributed to the government. Under these circumstances, Hickey cannot

establish that she “rel[ied] on the [government]’s conduct to h[er] injury,” and she

therefore has not shown that she is entitled to equitable estoppel against the

government. Barnes, 776 F.3d at 1149.

      Finally, to the extent Hickey is now arguing that the agency erred in failing

sua sponte to extend the time limit under 29 C.F.R. § 1614.105(a)(2), she does not

cite any evidence in the record suggesting that she was entitled to an extension of

time, nor have we found any evidence in the record that could support such a claim.

Section 105(a)(2) provides:

      The agency or the Commission shall extend the 45-day time limit . . . when
      the individual shows that he or she was not notified of the time limits and
      was not otherwise aware of them, that he or she did not know and
      reasonably should not have . . . known that the discriminatory matter or
      personnel action occurred, that despite due diligence he or she was
      prevented by circumstances beyond his or her control from contacting the
      counselor within the time limits, or for other reasons considered sufficient
      by the agency or the Commission.
29 C.F.R. § 1614.105(a)(2). “The regulation thus provides that if the aggrieved

person meets the circumstances set out therein, either the agency or the Commission

                                           16
must extend the time limit, and vests both the agency and the Commission with

discretion to extend the limit for reasons other than those contained in the regulation

itself.” Sizova v. Nat’l Inst. of Standards & Tech., 282 F.3d 1320, 1325 (10th Cir.

2002). But, even assuming that any arguments for an extension of time were not

waived by Hickey’s failure to raise them before the agency or the EEOC, she has not

shown either that she meets the qualifying circumstances described in the regulation

or that the agency or EEOC abused its discretion by declining to extend the time limit

for some other reason.

      First, an employee may be entitled to an extension if she shows that she was

not notified or otherwise made aware of the time limits. 29 C.F.R. § 1614.105(a)(2).

However, Defendant presented evidence, which Hickey does not dispute, that the

post office where Hickey was employed “displayed EEO posters visibly on the walls”

informing employees of the requirement to contact an EEO counselor within forty-

five days of the effective date of an allegedly discriminatory personnel action. Aplt.

App. at 203. Such posters may suffice to establish constructive notice of EEO time

limits, even where an employee maintains that she did not actually notice the posters,

see Johnson v. Henderson, 314 F.3d 409, 411, 415 n.4 (9th Cir. 2002), and Hickey

provides no reason why the posters in this case would not have provided such

constructive notice to her. Cf. Sizova, 282 F.3d at 1327 (concluding that posters did

not establish constructive notice where employee argued, among other things, that

she had reason to believe that she was not the type of employee covered by the

                                          17
notice). We agree with our sister circuits that constructive notice is sufficient to bar

relief under Section 105(a)(2) because “it cannot be that an employee claiming to

have been unaware of the 45-day time limit would be automatically entitled to an

extension even though the agency, through posters, employee handbooks, orientation

sessions, etc., made conscientious efforts to advise its employees of the time limit.”

Harris v. Gonzales, 488 F.3d 442, 445 (D.C. Cir. 2007); see also Henderson, 314
F.3d at 415 n.4. “‘[S]ubjective ignorance alone does not automatically entitle the

plaintiff to the exception in subsection (a)(2).’” Harris, 488 F.3d at 445 (quoting

Johnson v. Runyon, 47 F.3d 911, 918 (7th Cir. 1995)) (brackets omitted). Moreover,

we note that Hickey does not dispute Defendant’s argument that her conduct in

pursuing previous EEO complaints indicates that she was actually aware of the

applicable forty-five-day limit for contacting an EEO counselor. We therefore

conclude that Hickey has not demonstrated that she was entitled to an extension

based on a lack of notification or awareness of the applicable forty-five-day time

limit.

         Section 105(a)(2) next provides that the agency or EEOC must extend the time

limit where the employee “did not know and reasonably should not have . . . known

that the discriminatory matter or personnel action occurred.” 29 C.F.R. §

1614.105(a)(2). There is no dispute in this case, however, that Hickey was fully

aware of her termination both when she received her notice of removal in October




                                           18
2017 and when her removal became effective in December 2017. Thus, Hickey could

have obtained no relief under this prong of the regulation either.

      Hickey further has not shown that “despite due diligence . . . she was

prevented by circumstances beyond . . . her control from contacting the counselor

within the time limits.” Id. She contacted her union representatives during the

pertinent time period to initiate the union grievance process, and she presents no

reason why she could not have similarly contacted the EEO counselor within the

forty-five-day limit.

      Finally, Section 105(a)(2) vests the agency and EEOC with the discretion to

extend the time limit for “other reasons considered sufficient by the agency or the

Commission.” Id. Hickey does not suggest, and the record does not reflect, that

there was any other reason why the agency or EEOC should even have considered an

extension, much less that the agency or EEOC abused its discretion by failing to sua

sponte extend the time limit under the circumstances of this case.

                                III.   CONCLUSION

      In sum, Hickey failed to initiate contact with an EEO counselor within forty-

five days after the effective date of her termination as required by 29 C.F.R.

§ 1614.105(a). She has not shown either that Defendant should be equitably

estopped from raising her lack of timeliness as an affirmative defense or that she was

entitled to an extension of time for initiating contact with the EEO. Thus, based on

Hickey’s failure to make timely contact with an EEO counselor as required to

                                          19
exhaust her administrative remedies, we AFFIRM the magistrate judge’s summary

judgment decision in favor of Defendant.




                                           20